PROMISSORY NOTE $30,000Cornelius, North Carolina February 4, 2010 FOR VALUE RECEIVED, the undersigned, Natural Shrimp Holdings, Inc., a Delaware corporation (the "Borrower"), promise to pay to JPF Securities Law, LLC, a Nevada limited liability company (the "Lender"), the principal amount of THIRTY THOUSAND ($30,000) DOLLARS, together with interest at the rate of six percent (6%) per annum until paid.All principal and interest, together with any and all costs and expenses provided for under this Note, shall be due and payable in full within ONE YEAR from the date hereof (the "Maturity Date"). Interest shall be computed on the basis of a 365-day year or 366-day year as applicable and actual days lapsed.All interest due and payable hereunder which is not paid when due for any reason shall be cumulated and accrue interest at the rate hereunder. 1.This Promissory Note (the “Note”) is issued to the Lender in connection with the legal services provided to the Borrower for a going public transaction. 2.Payment under this Note shall be made to the Lender, in lawful money of the United States of America and in immediately available funds delivered to the Lender at the offices of the Lender at its then principal place of business or at such other place as the Lender or any holder hereof shall designate in writing for such purpose from time to time. If the payment under this Note otherwise would become due and payable on a Saturday, Sunday or legal holiday, the due date thereof shall be extended to the next day which is not a Saturday, Sunday or legal holiday, and interest shall be payable thereon during such extension. All amounts due under this Note shall be payable without defense, set off or counterclaim. 3.Payment under this Note shall be applied in the following order: (i) to the payment of interest on the Note; (ii) to the payment of costs and expenses which the Borrower is required to pay pursuant to the provisions of this Note; (iii) to the payment of outstanding principal. 4.This Note may be prepaid in whole, but not in part, at any time upon not less than five (5) days written notice of the Borrower's intention to make any such prepayment, which notice shall specify the date of such prepayment. 5.Upon the occurrence of any of the following (each an "Event of Default"), all unpaid principal, accrued interest and other amounts owing hereunder shall, at the option of the Lender, and, in the case of an Event of Default pursuant to (a), (b) or (c) below, automatically, be immediately due, payable and collectible by the Lender pursuant to applicable law. The Lender shall have all rights and may exercise any remedies available to it under law, successively or concurrently.
